207 N.W.2d 282 (1973)
STATE of Minnesota, Respondent,
v.
Edwin Albert REINKE, Appellant.
No. 43315.
Supreme Court of Minnesota.
April 27, 1973.
C. Paul Jones, Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., William B. Randall, County Atty., St. Paul, for respondent.
Considered en banc without oral argument.
PER CURIAM.
Defendant appeals from a conviction for aggravated forgery in violation of Minn.St. 609.625, subds. 1(1) and 3. He seeks to withdraw his guilty plea because there is no affirmative showing in the record that he understood the meaning of § 609.05, which deals with the criminal liability of one who intentionally aids another in the commission of a crime. This contention is without merit. It is presumed that counsel adequately informed his client of the nature and elements of the offense, including the meaning of Minn.St. 609.05. State v. Dickson, 294 Minn. 459, 199 N.W.2d 423 (1972); State v. Hopkins, 293 Minn. 522, 198 N.W.2d 542 (1972); State v. Feather, 288 Minn. 556, 181 N.W.2d 478 (1970). In any case, we are not persuaded that a failure to spell out the effect of the statute was a factor in defendant's decision to plead guilty.
Affirmed.